ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on August 9, 1977 (349 So.2d 667) affirming the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 18, 1979, 373 So.2d 669 and mandate now lodged in this court, quashed this court’s judgment with directions.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on September 13, 1977 is withdrawn the judgment of this court filed in this cause on August 9, 1977 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed and the cause remanded to the trial court with directions that the separate sentence for display of a firearm be vacated. Costs allowed shall be taxed in the trial court (Rule 9.400(b) Florida Rules of Appellate Procedure).